DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (2009/0150483 A1).
Regarding claims 1, 11, Morita et al. discloses a battery control device that controls a connection between a battery (13) and a load (15), the battery control device comprising: a first switch (FB1) inserted between the battery (13) and the load (15); a bypass circuit (FC1, FC2) between the battery (13) and the load (15), which is connected in parallel to the first switch (FB1), the bypass circuit (FC1, FC1) including a second switch (FC1) on the battery side, a diode unit (35c, 35d); and a third switch (FC2) that are connected in series; an instruction unit (29) configured to instruct the first switch (FB1), the second switch (FC1), and the third switch (FC2) to open or close, respectively; an acquisition unit (27) configured to acquire voltages of both ends (Vb, Vt) of the second 
Regarding claim 2, Morita et al. discloses the diagnosis unit (29) is configured to, in a first state where the instruction unit instructs the first switch (FB1) to close and the second switch (FC1) and the third switch (FC2) to open (Fig. 4, t1 to t2), determine that an operation of the first switch (FB1) is abnormal (Failure) when an absolute value (|Vb-Va|) (Note: Par. [140] Morita et al. compare absolute value to delta V) of a difference between a battery voltage (Vb) that is a voltage at one end of the second switch to which the battery is connected and a load voltage (Va) that is a voltage at one end of the third switch (FC2) to which the load is connected exceeds a first threshold (Pars. [093]-[095]).  
Regarding claim 3, Morita et al. discloses the diagnosis unit (29) is configured to, in a second state where the instruction unit instructs the first switch (FB1) to open and the second switch (FC1) and the third switch (FC2) to close (Fig. 5, t5 to t6), determine that the operation of the first switch (FB1) is normal when a diode voltage, which is an absolute value of a difference betweenTSN201912178US00 TFN200027-US 17a voltage at the other end of the second switch (Par. [014]) to which the diode unit is connected and a voltage at the other end of the third switch (FC2) to which the diode unit is connected is equal to or higher than a second threshold (Pars. [014]-[015]).
Regarding claim 4, Morita et al. discloses the diagnosis unit (29) is configured to, in the second state, determine that the operation of the first switch (FB1) is abnormal 
Regarding claim 7, Morita et al. discloses a third state where the instruction unit instructs the second switch (FC1) to open and the first switch ((FB1) and the third switch (FC2) to close (Fig. 4 t3 to t4), determine that an operation of the third switch (FC2) is abnormal when an absolute value of a difference between the load voltage (Va) and aTSN201912178US00 TFN200027-US 18 voltage (Vd) at the other end of the third switch (FC2) to which the diode unit (35d) is connected exceeds a fifth threshold.  
Regarding claim 8, Morita et al. discloses the diagnosis unit (27) is configured to, in a fourth state where the instruction unit instructs the third switch (FC2) to open and the first switch (FB1) and the second switch (FC1) to close (t2 to t3), determine that an operation of the second switch (Fc1) is abnormal when an absolute value of a difference between the battery voltage (Vb) and a voltage (Vd) at the other end of the second switch (FC1) to which the diode unit is connected exceeds a sixth threshold.  
Regarding claim 9, Morita et al. discloses a control method executed by a computer of a battery control device, the battery control device (29) controlling a connection between a battery (13) and a load (15) using a first switch (FB1) inserted between the battery and the load, and a bypass circuit between the battery and the load, which is connected in parallel to the first switch (FB1), the bypass circuit including a second switch (FC1) on the battery side, a diode unit (35c, 35d) composed of two diodes connected in parallel with rectification directions of the diodes being opposite to each other, and a third switch (FC2) that are connected in series, the control method 
Regarding claim 10, Morita et al. discloses a computer-readable storage medium storing a program that causes a computer of a battery control device to execute a function, the battery control device (29) controlling a connection between a battery and a load using a first switch (FB1) inserted between the battery (13) and the load (15), and a bypass circuit between the battery and the load, which is connected in parallel to the first switch (fb1), the bypass circuit including a second switch (fc1) on the battery side,TSN201912178US00 TFN200027-US 19 a diode unit composed of two diodes (35c, 35d) connected in parallel with rectification directions of the diodes being opposite to each other, and a third switch (FC2) that are connected in series, the function comprising: instructing the first switch (FB1), the second switch (FC1), and the third switch (FC2) to open or close, respectively; acquiring voltages (By element 27) of both ends of the second switch (FC1) and voltages of both ends of the third switch, respectively; and diagnosing whether the first switch (FB1) operates normally based on the instructed open or closed states of the switches and the acquired voltages (Element 27).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2008/0150483 A1) in view of Imura et al. (US 2018/0024196 A1).
Regarding claim 5, Morita et al. discloses the diagnosis unit (27) is configured to, in the second state, determine that the operation of the first switch (FB1) is abnormal when the diode voltage (Vc) is lower than the second threshold (Va), the battery voltage (Vb) is lower than the third threshold (Vc) (Diode 35a conducting).
Regarding claim 6, pertinence to the discussion of claim 5 above, Morita et al. discloses battery voltage (Vb) is lower than the third threshold (Vd).
The only difference between Morita et al. and the claimed invention is that the claimed invention recites the acquisition unit is configured to further acquire a battery current flowing through the battery, whereas Morita et al. is silent.
Imura et al. discloses power supply protective device and switch failure diagnosing and further discloses the acquisition unit is configured to further acquire a battery current flowing through the battery (Imura et al.’s par. [038]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify Morita et al. to incorporate the acquisition unit is configured to further acquire a battery current flowing through the battery, as taught by Imura et al. into the system of Morita et al. because acquire battery current or acquire battery voltage is typical parameter to determine the state of the switch and involves only routine experimental.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 12, 2022